Citation Nr: 1140552	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  07-36 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 

2.  Entitlement to service connection for hammertoes. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The Veteran served on active duty from June 1956 to June 1959.

These matters initially came before the Board of Veterans' Appeals (Board) from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In that decision, the RO denied entitlement to service connection for diabetes mellitus, type II and hammertoes.

In October 2008 and again in June 2010, the Board remanded the claims for additional development.

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has diabetes and hammertoes that had their onset in service.  The Veteran's service treatment records and service personnel records are missing and presumed destroyed by fire.  In such circumstances, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

In its remands, the Board has instructed the RO with regard to two sets of records.  One set are those of Dr. Cook, a private physician whom the Veteran indicated during the Board hearing had treated him since 1975.  The other set consists of unit records such as morning reports and sick call reports.  In his October 2011 informal hearing presentation, the Veteran's representative argued that the RO failed in its duty to assist and to comply with the Board's remand instructions with regard to Dr. Cook's records and the unit records.  The Board agrees.

With regard to Dr. Cook's records, the Board noted in its June 2010 remand a handwritten note from Dr. Cook on top of one of the already submitted records, "You have been my patient since 8/1980.  This is the face sheet of my original record - If you need further proof of your diabetes - earlier than 1980 - I can retrieve what I have from my archived records."  The Board instructed that the RO/AMC should contact the Veteran and have him contact Dr. Cook and request copies of all retrievable records.  The AMC sent the Veteran an April 2011 letter asking the Veteran to return the enclosed authorization and consent form so that it could obtain information from Dr. Cook or to send the information himself.  The Veteran returned the signed form and, apparently, enclosed recent treatment records from Dr. Cook.  However, as noted by the Veteran's representative, the RO/AMC does not appear to have again contacted Dr. Cook or asked him to retrieve what he has from his archived records as indicated in the handwritten note. 

With regard to the unit records, the Board instructed that the RO request all morning and sick reports pertaining to the Veteran's active service.  The RO made such a request from the National Personnel Records Center (NPRC), but the NPRC indicated in June 2010 that it needed the "complete organization" and could "only search 90 days," i.e., within a 90 day time period.  The AMC relayed this response to the Veteran in an August 2010 letter and the Veteran responded that he was seen at Darmstadt military medical clinic/hospital in September/October/November of 1957.   The RO then sent a request for morning reports of the 32d signal battalion, company E, Darmstadt, Germany, from October 1, 1957 to December 1, 1957.  The NPRC indicated in a December 2010 response that no remarks were located on the incident or individual.  The Veteran's representative noted in his October 2011 informal hearing presentation that the AMC's request had not included the month of September and that the records from September should have been requested.  While VA's Adjudication Manual Rewrite requires a 60 day date range for stressor verification requests, M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, 15(c) (Sept. 29, 2006), in this case the NPRC has indicated that a 90 day date range is sufficient.  In any event, given the NPRC's negative response to the October to December request noted above, another 60 day request, from August 1, 1957 to September 30, 1957, should be made to the NPRC.  If the NPRC is unable to locate any of the Veteran's records, the RO/AMC should consider whether a request should be made to another records repository that might contain relevant records, to include the U.S. Army and Joint Services Records Research Center (JSRRC).

The Board notes that it appreciates the efforts of the RO/AMC to this point, and the above is not meant to be critical.  Rather, in this case, given the missing STRs and SPRs and VA's consequent heightened duty to assist, along with the relative specificity of the Veteran's testimony regarding in-service treatment, the failure to take the specific actions requested by the Veteran's representative could well result in vacatur of the Board's decision.  Consequently, the Board is compelled to again remand this case.

Accordingly, the case is REMANDED for the following action:

1.  Request from the NPRC any morning reports or other records of the Veteran's unit from August 1, 1957 to September 30, 1957.  If the NPRC is unable to locate any of the Veteran's records, the RO/AMC should consider whether a request should be made to another records repository that might contain relevant records, to include the U.S. Army and Joint Services Records Research Center (JSRRC).

2.  Write a letter to Dr. Cook noting that he had offered to retrieve his archived records from prior to 1980, and ask him to retrieve all archived records and any other treatment records relating to the Veteran that he has not already submitted. 

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

